Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Frischkorn on 3/19/21.
The application has been amended as follows: 
Replace Claims 25, 28 as indicated below.
Claim 25: The medicament delivery device of claim 22, wherein the communication device comprises Bluetooth technology.

Claim 28: The medicament delivery device of claim 26, wherein the disconnected battery is electrical isolated from the sensor by an insulating sheet.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 13) “a communication device configured to transmit information detected by the sensor, wherein the insulating sheet is removed from between the battery and the contact pad when the cap and the distal portion are moved relative to each other or when the medicament delivery device is removed from a 
Medicament injection mock up demo device is well known in the art. For instance, LaCourse et al. (201/0330571) in view of Laurusonis (2013/0236872) teaches medicament injection mock up demo device. 
However, LaCourse in view of Laurusonis is silent on “a communication device configured to transmit information detected by the sensor, wherein the insulating sheet is removed from between the battery and the contact pad when the cap and the distal portion are moved relative to each other or when the medicament delivery device is 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON T YEN/Primary Examiner, Art Unit 3715